SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

646
CA 12-00165
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


PROVIDENZA M. FRACCOLA, PLAINTIFF-RESPONDENT,

                      V                                             ORDER

ALAN P. FRACCOLA, DEFENDANT-APPELLANT.


COHEN & COHEN LLP, UTICA (DANIEL S. COHEN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

KALIL & EISENHUT, LLC, UTICA (CLIFFORD C. EISENHUT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Herkimer County
(Michael E. Daley, J.), entered August 2, 2011 in a divorce action.
The judgment, inter alia, equitably distributed the marital property.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court